Citation Nr: 0028892	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for visual acuity 
defect and loss of sight due to burns.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1960 to March 
1964.

An RO rating decision in December 1983 denied the veteran's 
claim for service connection for defective visual acuity and 
color blindness, on the basis that there was no evidence of 
any injury or disease to the veteran's eyes in service; as 
such, defective visual acuity and color blindness were 
considered to be congenital or developmental conditions and 
not disabilities under the law.

A decision of the Board of Veterans' Appeals (Board) in 
November 1984 denied the veteran's claim, in part, for 
service connection for residuals of burns of the face and 
right shoulder, on the basis that the evidentiary record did 
not substantiate that the veteran's reported diminution of 
visual acuity during service was the result of an injury of 
the eyes from the burns; nor was there evidence that any 
color blindness was the result of in-service trauma.

This matter comes to the Board from an April 1998 RO rating 
decision and subsequent rating decisions that denied the 
veteran's claim for entitlement to service connection for 
visual acuity defect and loss of sight due to burns.  The 
veteran submitted a notice of disagreement in April 1999, and 
the RO issued a statement of the case in May 1999.  The 
veteran submitted a substantive appeal in June 1999.


FINDINGS OF FACT

1.  By a decision of the Board in November 1984, service 
connection for residuals of burns of the face and right 
shoulder was denied.

2.  Evidence submitted since the November 1984 Board denial 
of service connection for residuals of burns of the face and 
right shoulder is redundant and cumulative or duplicative of 
evidence already submitted, or is new evidence that does not 
bear directly and substantially on the matter at hand, or is 
not of such significance that it must be considered to fairly 
consider the claim.


CONCLUSIONS OF LAW


1.  The November 1984 Board decision, denying entitlement to 
service connection for residuals of burns of the face and 
right shoulder, was final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 19.104 (1984).

2.  Evidence submitted since the 1984 Board decision is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from February 1960 to March 
1964.

The veteran's enlistment examination in January 1960 noted 
normal eyes; distant vision was noted to be 20/20 for each 
eye.

Service medical records show that the veteran sustained 
first, second, and third degree burns to his face and neck in 
April 1961, while operating a flame-thrower that slipped from 
his hands.

Service medical records show that the veteran reported having 
blurry vision for about one month in May 1962.  Inflammation 
and serous draining were noted.

The veteran's separation examination in March 1964 noted 
normal eyes; distant vision was noted to be 20/40 for each 
eye, corrected to 20/20 with lenses.  It was also noted that 
the veteran was unable to distinguish colors.


The evidence of record at the time of the decision of the 
Board in November 1984 consisted primarily of service medical 
records; service personnel records; letters from the 
veteran's family members, stating that the veteran received 
burns to his face in service from a flame-thrower accident; 
letters from former marines who had served with the veteran, 
stating that the veteran received burns from a flame-thrower 
accident in service; statements from the veteran, indicating 
that he received burns to his face, neck, and chest area from 
a flame-thrower accident; testimony of the veteran in 1984, 
indicating that his eyes blur a lot and that he has had 
trouble with his eyes ever since the accident; and Social 
Security records.

Testimony of the veteran in 1984 was also to the effect that, 
during medical treatment for the burns as a result of the 
flame-thrower accident, his eyes were not bandaged.  The 
veteran also testified that his blurred vision began 
approximately 5 or 6 months after the flame-thrower accident.

Evidence submitted since the Board decision in November 1984 
includes copies of service medical records; statements from 
former marines, discussing another flame-thrower accident; a 
letter from a former marine who had served with the veteran, 
stating that the veteran received burns from a flame-thrower 
accident in service; VA outpatient records, showing an 
assessment of dense, mature cataract of the right eye and 
noting early nuclear sclerosis and cortical changes of the 
left eye in June 1998; and VA treatment records and surgical 
report, showing that the veteran underwent cataract surgery 
in December 1998.
   

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).

A Board decision is final with the exception that a veteran 
may later reopen a claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.  The question now 
presented is whether new and material evidence has 
been submitted since the Board's adverse November 1984 
decision, determining that the evidence did not establish 
entitlement to service connection for residuals of burns of 
the face and right shoulder, to permit reopening of the 
veteran's claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

At the time of the November 1984 Board decision, the evidence 
of record did not show that the veteran's reported diminution 
of visual acuity during service was the result of an injury 
of the eyes from the burns; nor was there evidence that any 
color blindness was the result of in-service trauma.  The 
evidence, in general, failed to show that any visual acuity 
defect or loss of sight in service resulted from the flame-
thrower accident. The evidence added to the record after the 
1984 Board decision includes copies of service medical 
records and statements by former marines that are largely 
duplicative of evidence already of record or are cumulative 
in nature.  Moreover, additional statements by former 
marines, describing another flame-thrower accident, while 
new, are largely cumulative in nature or do not present any 
new information regarding the question of service connection.

Lastly, the evidence added to the record includes 1998 VA 
outpatient treatment and surgical records that show cataract 
surgery of the right eye and early nuclear sclerosis of the 
left eye, but do not offer any connection to the veteran's 
active service some 34 years earlier.  The Board finds this 
evidence not material because, without such connection, the 
evidence is of no significance.  The evidence added to the 
record reflects that the veteran had a dull pain in the back 
of his right eye for approximately five years, that the 
veteran denied trauma to his eyes, and that his cataract 
problem was relatively acute.  Medical records describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based on new and material evidence.  
Morton v. Principi, 3 Vet. App. 508 (1992).  Hence, the 
evidence is not "new and material."

As new and material evidence has not been submitted since the 
November 1984 Board decision, the veteran's application to 
reopen his claim for service connection for visual acuity 
defect and loss of sight due to burns is denied.  


ORDER

There being no new and material evidence submitted, the 
application to reopen the claim for service connection for 
visual acuity defect and loss of sight due to burns is 
denied.




		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 

